                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


KEITH JAMES LINTZ, #889211,

                    Petitioner,                       Case No. 18-cv-13053
                                                      Hon. Matthew F. Leitman
v.

WILLIS CHAPMAN,

               Respondent.
__________________________________________________________________/

            ORDER REQUIRING SUPPLEMENTAL PLEADINGS

      Petitioner Keith James Lintz is a state prisoner in the custody of the Michigan

Department of Corrections. On September 28, 2018, Lintz filed a pro se petition for

a writ of habeas corpus in this Court. (See Petition, ECF #1.) In the petition, Lintz

challenges his state convictions for two counts of first-degree murder and possession

of a firearm during the commission of a felony. The state trial court sentenced Lintz

to life imprisonment without the possibility of parole on the murder convictions and

a consecutive term of two years imprisonment on the felony firearm conviction. In

the petition, Lintz raises claims concerning the removal of a witness from the

prosecution’s witness list and the effectiveness of his trial counsel. (See id.)




                                           1
      On April 5, 2019, Respondent filed a motion to dismiss the petition as

untimely under the one-year statute of limitations applicable to federal habeas

actions. (See Mot., ECF #8.) Lintz filed a response to the motion on May 3, 2019.

(See Resp. Br., ECF #11.) In the response, Lintz asserts that he should be entitled

to equitable tolling due to mailing delays involving his brother, the postal service,

and the prison mailing system. (See id.) Lintz, however, has failed to cite any legal

authority in support of his arguments. He has also failed to clearly explain how such

delays precluded him from filing a timely petition in this Court. Accordingly, the

Court DIRECTS Lintz to file a supplemental brief by no later than August 20, 2019.

In this supplemental brief, Lintz shall identify cases in which courts have found

equitable tolling on facts similar to those that exist here (or as close as possible to

these facts). He shall also clearly explain how the delays precluded him from filing

a timely habeas petition. Respondent may file a reply brief by no later than

September 20, 2019.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: June 20, 2019                    UNITED STATES DISTRICT JUDGE




                                          2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 20, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
